DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 13 is objected to because of the following informalities:  The parentheses around the number “13” should be deleted in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a retaining assembly for retaining a trim element”.  However, in lines 3-4, the claim recites that “the assembly comprises: a clip holder made integrally in one piece with the trim element”.  Therefore, it is unclear whether the clip holder is part 
Claim 2 recites that the retaining element is made in one piece with the trim element.  Therefore, it is unclear whether the retaining element 11 is part of the trim element 1 or part of the retaining assembly 100.  Clarification and correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 6,145,870 (Devane).
Regarding claim 1, Devane discloses a retaining assembly 110 for retaining a trim element T to a bodywork element B of a vehicle between which an airbag A is intended to be interposed, the assembly comprising a clip holder 110 made integrally in one piece with the trim element T (See Fig 5): comprising a proximal portion 112 connected to the trim element T and a distal portion 128 mounted to a clip C, the 
Regarding claim 3, Devane discloses that the frangible region (124, 132) comprises a breakable material area configured to break up upon deployment of the airbag and to disengage the distal portion from the proximal portion. (See Col 4, lines 3-7).
Regarding claim 11, Devane discloses that the retaining element (7, 107) comprises an elastic member (See Col 2, lines 49-53 and Col 4, lines 14-17) configured to take on a compressed position when the distal portion is in the rest position, and a loose position, when the distal portion is in the deployment position, in which the length of the elastic member is greater than the length of the elastic member in the compressed position.
Regarding claim 12, Devane discloses that the retaining element 7, 107 comprises a flexible cord/strap (See Col 2, lines 42-53) where a first end region of the cord is connected to the distal portion and a second  end region is connected to the proximal portion of the clip holder, the cord 7, 107 being configured to take on a loose position when the distal portion is in the rest position, in which the cord is loosened, and 
Regarding claim 13, Devane discloses a vehicle (Abstract) comprising: a bodywork element B, a trim element T and a retaining assembly 110 according to claim 1.
Regarding claim 14, Devane discloses that the trim element T and the clip holder 110 are integral and comprise a plastic material such as polypropylene.  (See Col 3, lines 38-40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devane.
Regarding claim 2, Devane does not disclose whether the method of forming the retaining element 107 is made as one piece with the trim element.  However, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight. The resulting retaining assembly provides the same attributes regardless of its method of manufacturing.
.
Allowable Subject Matter
Claims 4-10 and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616